Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Asociado Señor Rebollo López.
En nuestra jurisdicción, para que proceda desestimarse una causa de acción bajo la Regla 39.2(c) de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, es menester que no exista duda en cuanto a que la parte demandante no tiene derecho a la concesión de remedio alguno. Si la prueba de la parte demandante tiende a demostrar “que en algún grado el demandado pudo haber sido negligente”, entonces “[l]a duda que surge del testimonio del deman-dante requiere que [el demandado] presente su caso, lo que dará al tribunal una visión más completa de los hechos”. Colombani v. Gob. Municipal de Bayamón, 100 D.P.R. 120, 122-123 (1971). Véase Torres v. A.F.F., 96 D.P.R. 648 (1968).
En el caso de autos, la prueba estipulada y el testimonio de los demandantes establecían los hechos siguientes:
(1) que los demandantes fueron arrestados y extradita-*587dos a la isla por requerimiento del Gobierno del Estado Libre Asociado de Puerto Rico;
(2) que los demandantes fueron traídos a Puerto Rico bajo custodia policial y fueron ingresados a prisión al no poder prestar la fianza que le fue impuesta;
(3) que tanto el Tribunal de Distrito de Puerto Rico como el Tribunal Superior de Puerto Rico determinaron que no existía causa probable para proceder de forma criminal contra los demandantes por el imputado delito de robo de menores;
(4) que la querella de la madre biológica contra los de-mandantes, que dio lugar a los procesos iniciados por el Estado contra éstos, se presentó 18 meses después de ellos haberse trasladado a Estados Unidos con el menor en cues-tión;
(5) que el Estado nunca cuestionó a los demandantes respecto a por qué tenían ellos al hijo de su sobrina, antes de proceder a arrestarlos y extraditarlos;
(6) que por no haber hecho tal indagación, los funciona-rios del Estado no se enteraron de que los demandantes tenían al menor en su custodia con el consentimiento de sus padres, y
(7) que los demandantes sufrieron daños considerables por razón de su arresto y extradición.
A base de los hechos anteriores, no veo cómo se puede concluir que no existía duda alguna sobre la falta de méri-tos de la acción de los demandantes, como lo hizo el foro de instancia y la mayoría de este Tribunal, al confirmar la decisión a quo. Por el contrario, dichos hechos establecen prima facie que el Departamento de Justicia probable-mente fue negligente al instar los procedimientos aludidos contra los demandantes. Conforme con los referidos he-chos, puede cuestionarse si fue una acción responsable la del Departamento de Justicia de promover las graves me-didas de arrestar, extraditar y encarcelar a unas personas únicamente a base de la querella de un familiar cercano de *588éstos, presentada sospechosamente de modo tardío. Cuando menos existe algún tipo de duda sobre si el Depar-tamento de Justicia debió realizar una investigación más a fondo respecto a la querella aludida antes de poner en mar-cha la maquinaria penal del Estado.
Vista la duda referida, que cualquier persona razonable debería tener en un caso como el de autos, no procedía la desestimación de la causa de acción en cuestión bajo la Regla 39.2(c) de Procedimiento Civil, supra, según la he-mos interpretado antes. En mi criterio, el tribunal de ins-tancia erró, y lo que procede es que se revoque su dictamen. Como la mayoría opta por otro curso de acción, disiento.